Ector, P. J.
The information in this case is drawn under sect. 39 of “An act to encourage stock-raising, and for the protection of stoclc-raisers,” approved August 23, 1876. See Gen. Laws 1876, p. 303. This court has heretofore held that the law under which the information was drawn is constitutional.
The information itself is a good one. We cannot say that the court erred in overruling the defendant’s application for a change of venue. The record fails to disclose the testimony in support of and against defendant’s affidavit for the change, supported by the affidavits of two other citizens of Medina County. The county attorney contested the application for a change of venue. Unless we had all the data upon which the court below acted, we cannot say that the court committed an error in its rulings. The information charges that defendant “ did, on the 30th day of January, 1879, purchase of Frank X. Haberle sixty-three head of cattle, without then and there obtaining a bill of sale thereof from the owner or owners, in writing, or from his or her authorized agent, properly signed, and acknowledged before s'ome officer authorized to authenticate instruments for record in this State.”
The evidence shows that the defendant purchased the cattle mentioned in the information, as charged therein, and that they were purchased on three different days.
The fifth subdivision of the charge of the court is as follows : “ If, however, you believe from the evidence that the cattle mentioned in the information were purchased in the county of Medina, or within four hundred yards of the county line, in violation of the requirements as set out in the second and third subdivisions of the charge, at different times or days intervening between them, then you are instructed that each of said purchases is, in law, a distinct, substantive offence, and defendant can be convicted of one only; and, in making up your verdict, you will ascertain from the evidence how many of such cattle, if any, were *647so purchased at any one time, two years before the 30th day of January, 1879 ; and, if you find him guilty, you will assess his fine in any sum not less than twenty dollars, nor more than one hundred dollars, for each animal so purchased.”
The jury returned the following verdict: “ We, the jury, find the defendant guilty as charged, and assess his fine at twelve hundred and sixty dollars, for the illegal purchase of sixty-three head of cattle.” The verdict is not supported by the evidence. The statement of facts shows that thirty-four was the largest number of cattle purchased by the defendant, as charged, on any one day. For this error in the verdict, the judgment must be reversed.
We deem it unnecessary to notice the other errors assigned. The judgment of the court below is reversed, and the cause remanded.

Reversed and remanded.